DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 7, filed 12/30/2021, with respect to claim rejections under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejections of claims 1, 6, 11, and objections of claims 13-15 have been withdrawn. 

Allowable Subject Matter
Claims 1, 6, 11, and 13-15 allowed.

The following is an examiner’s statement of reasons for allowance: 
Abiprojo et al. (US 20150330650 A1), hereinafter "Abiprojo", is still considered by the Examiner to be the closest prior art of record.
Regarding Claim 1, Abiprojo teaches a state estimation apparatus comprising: 
a processor (Abiprojo [0049] A server of the monitoring system includes a processor and memory; also see Fig. 3B 1400 Processing Module);
a memory storing program instructions executable by the processor (Abiprojo [0049] A server of the monitoring system includes a processor and memory. The memory stores application code that processes data received from the air handier monitor and condensing monitor modules and determines existing and/or impending failures, as described in more detail below.); and 
a current information storage that stores current information in a normal state of an apparatus (Abiprojo [0018] (i) receive operating parameter data from a monitoring device at the building that measures an operating parameter of the HVAC system, (ii) generate a plurality of data clusters from the operating parameter data, each data cluster corresponding to operating parameter data generated during steady-state operation of the HVAC system; also see [0045] the operating parameters may include power supply current, power supply voltage, operating and ambient temperatures of inside and outside air, refrigerant temperatures at various points in the refrigerant loop, fault signals, control signals, and humidity of inside and outside air.; also note [0046]), wherein the processor, when executing the program instructions stored in the memory, acquires information about a current at a power supply part of the apparatus (Abiprojo [0018] (i) receive operating parameter data from a monitoring device at the building that measures an operating parameter of the HVAC system, (ii) generate a plurality of data clusters from the operating parameter data, each data cluster corresponding to operating parameter data generated during steady-state operation of the HVAC system);
derives a degree of change based on the acquired current information and the current information in the normal state of the apparatus (Abiprojo [0139] A dirty filter may be detected in light of changes in power, current, and power factor coupled with an increase in temperature split and reduced differential pressure.); 
estimates a clogging state of a filter of the apparatus based on the degree of change to determine whether cleaning of the filter ls necessary (Abiprojo [0139] A dirty filter may be detected in light of changes in power, current, and power factor coupled with an increase in temperature split and reduced differential pressure; also see Fig. 5B 1128 Change Rate> Threshold); and 
provides, for a determination result indicating that the cleaning of the filter ls necessary, an output to that effect (Abiprojo [0143] In response to changes in measured values corresponding to an .
The current embodiment of Abiprojo does not teach that the apparatus is a refrigerating/freezing apparatus. However, Abiprojo teaches that ''the principles of the present disclosure may be applied to monitoring other systems, such as a hot water heater, a boiler heating system, a refrigerator, a refrigeration case, a pool heater, a pool pump/tilter, etc." (Abiprojo [0046]). 
Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to apply the current embodiment of Abiprojo to apply the principles of the present disclosure to a refrigerator or refrigerating/freezing apparatus so that the filter diagnostic techniques disclosed by Abiprojo can be utilized in connection with these apparatuses.
Abiprojo, as best understood by the Examiner, does not teach or fairly suggest wherein, based on the acquired current information about a freezing cycle in an intermittent operation of the refrigerating/freezing apparatus after a defrosting-operation of the refrigerating/freezing apparatus, the processor calculates a frequency of the intermittent operation after the defrosting-operation, 
compares the frequency and a frequency of the intermittent operation after a defrosting- operation in the normal state of the refrigerating/freezing apparatus, stored in the current information storage, and 
outputs a result of the comparison as the degree of change.

Claims 6, 11, and 15 are analogous to independent claim 1, and therefore also allowed. Claims 13 and 14 are allowed due to their dependence on claim 1.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN T BRYANT whose telephone number is (571)272-4194. The examiner can normally be reached Monday-Thursday and Alternate Fridays 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/DANIEL R MILLER/Primary Examiner, Art Unit 2863